Name: Commission Regulation (EEC) No 156/89 of 23 January 1989 on the supply of a consignment of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 1 . 89 Official Journal of the European Communities No L 19/5 COMMISSION REGULATION (EEC) No 156/89 of 23 January 1989 on the supply of a consignment of cereals as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1 987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organi ­ zations 1 811 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 168, 1 . 7. 1988, p. 7. 0 OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 19/6 Official Journal of the European Communities 24. 1 . 89 ANNEX 1 . Operation No ('): 1313/88 2. Programme : 1988 3 . Recipient : World Food Programme, Via Cristoforo Colombo 426, I-00145 Rome ; telex 626675 WFP I 4. Representative of die recipient 0 : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Sudan 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216 of 14. 8 . 1987, p. 3 (under II.A) 8. Total quantity : 1 322 tonnes (equal to 1 811 tonnes of cereals) 9. Number of lots : one 10. Packaging and marking (4) : see list published in OJ No C 216 of 14. 8 . 1987, p. 3 (under II.B.2 a) : Marking on the bags, in letters at last 5 cm high : 'ACTION No 1313/88 / SUDAN 0377200 / WHEAT-FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / PORT SUDAN' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment, fob-stowed Q 13. Port of shipment :  14. Port of landing specified by die recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 . 3 . 1989 to 31 . 3 . 1989 18. Deadline for the supply :  19. Procedure for determining die costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 7. 2. 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 1 2 noon on 21 . 2. 1 989 (b) period for making the goods available at the port of shipment : 5 . 3. 1989 to 31 . 3 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de laide alimentaire, Ã { attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles : telex : AGREC 22037 B 1 25. Refund payable on request by die successful tenderer (*) : refund applicable on 25. 1 . 1989, fixed by Regulation (EEC) No 4067/88 in OJ No L 356, 24. 12. 1988, p. 62) 24. 1 . 89 Official Journal of the European Communities No L 19/7 Notes : (') The operation number is to be quoted in all correspondence. O Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member-State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate . (*) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing die goods, with the marking followed by a capital 'R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid-down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably ;  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. 0 By way of derogation from Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include the loading and stowage costs. The loading and stowage operations will be the responsibility of the successful tenderer.